Order filed January 27, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-10-00708-CV
                                  ____________

THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, TEXAS,
                         Appellant

                                       V.

            ZACHRY CONSTRUCTION CORPORATION, Appellee


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-72970

                                    ORDER

      On remand, the parties have filed motions for supplemental briefing and oral
argument. Appellant’s motion is granted. Appellee’s motion is denied.

      Accordingly, we order the following:

      a. Port’s supplemental brief of appellant (15,000 words) to be filed March
13, 2015;
      b. Zachry’s supplemental brief of appellee (15,000 words) to be filed March
30, 2015; and

      c. Port’s supplemental reply brief (7,500 words) to be filed April 15, 2015.

      Oral argument will be scheduled after all briefing is received.



                                     PER CURIAM



Panel consists of Justices Boyce, Christopher, and McCally.